NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          NATHANIEL ERSKINE ROLLE,
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1592
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:17-cv-01163-SGB, Senior Judge Susan G.
Braden.
                 ______________________

             Decided: November 13, 2018
               ______________________

   NATHANIEL ERSKINE ROLLE, Folkston, GA, pro se.

    GEOFFREY MARTIN LONG, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by TARA K. HOGAN, ROBERT EDWARD
KIRSCHMAN, JR., JOSEPH H. HUNT.
                ______________________
2                                    ROLLE v. UNITED STATES




    Before PROST, Chief Judge, CLEVENGER and MOORE,
                     Circuit Judges.
PER CURIAM.
     Nathaniel Rolle filed a Petition for a Writ of Habeas
Corpus under 28 U.S.C. § 2241 with the United States
Court of Federal Claims, challenging his criminal convic-
tion in the Southern District of Florida and seeking his
immediate release. The Court of Federal Claims dis-
missed for lack of subject matter jurisdiction, concluding
that it does not have the authority to hear the case. We
affirm.
     The Court of Federal Claims can only decide cases it
has been given statutory authority to hear. See Terran ex
rel. Terran v. Sec’y of Health & Human Servs., 195 F.3d
1302, 1309 (Fed. Cir. 1999). It has not been given author-
ity to hear cases arising under the habeas statute. Led-
ford v. United States, 297 F.3d 1378, 1381 (Fed. Cir.
2002). Section 2241(a) states that “[w]rits of habeas
corpus may be granted by the Supreme Court, any justice
thereof, the district courts and any circuit judge within
their respective jurisdictions.” 28 U.S.C. § 2241. While
Mr. Rolle argues that the Court of Federal Claims has
jurisdiction because it falls under the scope of a “district
court,” that is inconsistent with our decision in Ledford
and with the language of the statute. See 297 F.3d at
1381. Title 28 defines the term “district court” as the
courts constituted by chapter 5 of title 28. 28 U.S.C.
§ 451. The Court of Federal Claims is constituted by
chapter 7 of title 28, not chapter 5. See 28 U.S.C. § 171.
It is, therefore, not a “district court” and may not grant
writs of habeas corpus.
    Before the Court of Federal Claims, Mr. Rolle also cit-
ed 28 U.S.C. § 1495, which gives the Court of Federal
Claims “jurisdiction to render judgment upon any claim
for damages by any person unjustly convicted of an of-
fense against the United States and imprisoned.” (em-
ROLLE v. UNITED STATES                                    3



phasis added). The term “damages” refers to “[m]oney
claimed by, or ordered to be paid to, a person as compen-
sation for loss or injury.” DAMAGES, Black’s Law Dic-
tionary (10th ed. 2014). Mr. Rolle’s petition does not
make a claim for damages. Instead, it seeks his release
from confinement. Section 1495, therefore, does not give
the Court of Federal Claims authority to hear Mr. Rolle’s
case.
     Mr. Rolle also argues the United States has breached
a contractual agreement it made with the Commonwealth
of the Bahamas concerning cooperation in maritime law
enforcement. The Court of Federal Claims has “jurisdic-
tion to render judgment upon any claim against the
United States . . . upon any express or implied contract
with the United States.” 28 U.S.C. § 1491(a)(1). Breach
of the maritime agreement does not give the Court of
Federal Claims jurisdiction in this case. See Roberts v.
United States, No. 2018-1621, 2018 WL 4178223, at *1
(Fed. Cir. Apr. 23, 2018) (affirming dismissal for lack of
jurisdiction where a breach of the maritime agreement
was alleged); Kania v. United States, 650 F.2d 264, 268
(Ct. Cl. 1981) (“The contract liability which is enforceable
under the Tucker Act consent to suit does not extend to
every agreement, understanding, or compact which can
semantically be stated in terms of offer and acceptance or
meeting of minds.”); cf. De Archibold v. United States, 499
F.3d 1310, 1315 (Fed. Cir. 2007) (“[I]n the absence of clear
and unequivocal language to the contrary, treaties and
international executive agreements between sovereign
nations . . . are not within the waiver of sovereign immun-
ity for claims of breach of an ‘express contract’ contained
in the Little Tucker Act.”); 28 U.S.C. § 1502 (“Except as
otherwise provided by Act of Congress, the United States
Court of Federal Claims shall not have jurisdiction of any
claim against the United States growing out of or depend-
ent upon any treaty entered into with foreign nations.”).
Moreover, Mr. Rolle’s petition does not seek monetary
4                                   ROLLE v. UNITED STATES




relief, and thus the Tucker Act does not provide the Court
of Federal Claims jurisdiction. Gonzales & Gonzales
Bonds & Ins. Agency, Inc. v. Dep’t of Homeland Sec., 490
F.3d 940, 943 (Fed. Cir. 2007).
    We have considered Mr. Rolle’s remaining arguments
and find them unpersuasive. The Court of Federal
Claims properly found that it does not have jurisdiction.
                      CONCLUSION
   For the foregoing reasons, the decision of the Court of
Federal Claims is affirmed.
                      AFFIRMED
                         COSTS
    No costs.